UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 2, 2010 Global Gate Property Corp. (Exact name of registrant as specified in its charter) Nevada 000-52330 20-3305472 (State or other jurisdiction (Commission IRS Employer of incorporation or organization) File Number) Identification No.) 2519 East Kentucky Ave. Denver, Colorado 80209 (Address of principal executive offices) Registrant’s telephone number, including area code: (303) 660-6964 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⁯ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁯ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁯ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁯ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statements or Related Audit Report or Completed Interim Review. On November 2, 2010, Global Gate Property Corp.’s ( the “Company”) management, after reviewing the accounting treatment related to its noncontrolling interest in its 51% owned subsidiary’s earnings, determined that the accounting for its noncontrolling interest as it relates to its subsidiary was incorrect and not in accordance with the provisions of SFAS No. 160, Noncontrolling Interest in Consolidated Financial Statements – an amendment of ARB No. 51, superseded by ASC 810-10-65 and recommended to the Board of Directors of the Company, that the Company’s audited financial statements for the fiscal year ended December 31, 2009, and its unaudited quarterly financial statements for the quarterly periods ended March 31, 2009, June 30, 2009, September 30, 2009, March 31, 2010 and June 30, 2010 should no longer be relied upon. This change in accounting treatment resulted in a restatement of accumulated deficit, additional paid in capital and noncontrolling interest on the Company’s balance sheets, and noncontrolling interest and net loss attributable to common stockholders on the Company’s statements of operations from the adoption of this accounting standard on January 1, 2009. Additionally, the Company restated the unaudited quarterly financial statements for the quarterly periods ended March 31, 2009, June 30, 2009, September 30, 2009 to reflect the following errors determined by the Company: o Sales of common stock (additional paid in capital) in the quarter ended June 30, 2010 had been overstated by $17,469 with a corresponding overstatement of general and administrative expenses. o The three months activity ended June30, 2009 was erroneously posted as the activity for the three months ended September 30, 2009 in the Consolidated Statement of Operations for the Company in the Form 10-Q for the quarterly period ended September 30, 2009. o Common stock at September 30, 2009 was erroneously posted as a negative balance with the difference of $18,396 increasing additional paid in capital. o A distribution of $40,000 was incorrectly recorded as a distribution from accumulated deficit on the Company’s March 31, 2009, June 30, 2009 and September 30, 2009 balance sheets, which should have been recorded as a reduction in additional paid in capital. The Board of Directors of the Company agreed with the Company’s management and the Company restated its financial statements as follows: - 2 - As Previously Balance Sheets: Reported Restatement As Restated March 31, 2009 Additional paid in capital $ ) $ $ Accumulated deficit ) ) Noncontrolling interest - ) ) June 30, 2009 Additional paid in capital $ ) $ $ Accumulated deficit ) ) Noncontrolling interest - ) ) September 30, 2009 Common stock $ ) $ $ Additional paid in capital ) Accumulated deficit ) ) Noncontrolling interest - ) ) December 31, 2009 Additional paid in capital $ ) $ $ Accumulated deficit ) ) Noncontrolling interest - ) ) March 31, 2010 Additional paid in capital $ $ ) $ Accumulated deficit ) ) Noncontrolling interest - ) ) June 30, 2010 Additional paid in capital $ $ $ Accumulated deficit ) ) Noncontrolling interest - ) ) - 3 - As Previously Statements of Operations: Reported Restatement As Restated Three Months ended March 31, 2009 Net income $ $
